¶ 80. (dissenting). Day in and day out across this state, circuit court judges are on the front lines, making tough decisions. This case *413reflects one of those tough decisions — ordering a new trial in a child sexual assault case.
¶ 81. In reviewing the circuit court's objective bias determination, an appellate court asks the following question: Is this a conclusion that a reasonable judge could reach? When applying this test, we give deference to the decision of the circuit court because it has special competence in making objective bias determinations. It is intimately familiar with the voir dire proceeding, and is best situated to reflect upon the prospective juror's response. State v. Faucher, 227 Wis. 2d 700, 720, 596 N.W.2d 770 (1999).
¶ 82. Here, the circuit court assessed the voir dire as a whole. It compared the factual similarities between Tanya G.'s assaults and the facts of this case, evaluated her nonresponsiveness, weighed her subsequent conflicting statements, and concluded, "I must follow the law." Ultimately it determined that a reasonable person in Tanya G.'s position could not be impartial. Rather than giving deference to those on the front lines making these tough decisions, the majority turns back the clock. It applies a long-discarded test which skews its analysis and leaves confusion in its wake.
¶ 83. When I apply the test adopted in Faucher and give the circuit court's determination the deference it deserves, I determine that a reasonable judge could conclude that Tanya G. was objectively biased. Accordingly, I respectfully dissent.
I
¶ 84. The question before this court is whether the circuit court erred in concluding that a reasonable person in Tanya G.'s position could not be impartial. The majority determines that "there is no proof that a *414reasonable juror in Tanya G.'s position could not be impartial," and "[wjithout such proof, the only basis on which we could conclude that she was objectively biased is to conclude she was per se biased against Funk." Majority op., ¶ 63.
¶ 85. In coming to that conclusion, the majority applies a three-factor test from State v. Wyss, 124 Wis. 2d 681, 731, 370 N.W.2d 745 (1985).1 Majority op., ¶ 39. After applying the three factors to the facts and circumstances of the case, it concludes that "failure to answer a question on voir dire is not sufficient to conclude Tanya G. was objectively biased against Funk." Id., ¶ 62. In explaining its conclusion, the majority reasons that applying the three-factor test of Wyss "gives us no insight about why Tanya G. failed to respond when the panel was asked if anyone had testified as a witness in a criminal case." Id.
¶ 86. The lack of insight provided by the application of Wyss's three-part test is telling. The inadequacy of that test underscores why it was discarded over ten years ago when this court synthesized the law of juror bias in Faucher. Indeed, Faucher did not apply the three-part test at all. Instead, it fashioned a new test.
*415¶ 87. The Faucher court set forth a new standard because it recognized that past decisions regarding jury bias "lacked the clarity necessary to properly guide the bench and bar." 227 Wis. 2d at 706. It explained that the inconsistent analysis and imprecise use of such terms as "implied," "actual," and "inferred" led to confusion among attorneys and judges alike.2 Id. at 713.
¶ 88. Faucher tracked the evolution of jury bias jurisprudence by citing to seven different cases, including Wyss and Delgado, and using them as a "primer for jury bias analysis." Id. at 721. It harmonized the rules from these cases into a clear test for determining if it is more probable than not that a juror is objectively biased.
¶ 89. The test is: whether a reasonable person in the juror's position could be impartial. Id. at 718. Not only did Faucher discard the Wyss test, it also indicated that the three-factor test was never intended to apply to an analysis of objective bias at all. Id. at 714.3
*416¶ 90. The majority relies on the fifth paragraph of the Faucher opinion, which asserted that the court's adoption of new terms "does not. . . change our existing jurisprudence." Majority op., ¶ 39 n.18 (citing Faucher, 227 Wis. 2d at 706). Nevertheless, reading beyond that paragraph demonstrates that the Faucher court set forth not just new terminology but also new substantive standards to be applied by circuit courts and appellate courts alike.
¶ 91. It explained that "there is not an absolute, direct correlation between the former terms and the terms we adopt today," that the old terms "do not neatly correspond to the [new] terms," and that objective bias "has a meaning independent of any one of the former terms." Faucher, 227 Wis. 2d at 716-17. It further emphasized that the new terminology reflects "both the reason why a juror cannot be impartial, and the analysis a circuit court should use to discern whether a prospective juror is or is not impartial." Id. at 715 (emphasis added).
¶ 92. Acknowledging that our prior case law set forth inconsistent standards of appellate review, the Faucher court plainly and succinctly determined that henceforth a deferential appellate standard should be applied when reviewing the objective bias of a prospective juror. The court announced:
Our jury bias case law demonstrates that in the past we have reviewed the circuit court's determination of whether a prospective juror was objectively biased under varying standards of review. . .. Although we have inconsistently reviewed the question in the past, we are convinced that the circuit court's determination on the question of objective bias should be reviewed under a deferential standard.
Id. at 719.
*417¶ 93. Courts and commentators have recognized that Faucher represents a sea change in the law. The court of appeals has referred to the pre-Faucher era as "the previously turbid state of juror bias jurisprudence" and "the murky waters of juror bias jurisprudence in Wisconsin." State v. Oswald, 232 Wis. 2d 103, 110, 606 N.W.2d 238 (Ct. App. 1999); State v. Wolf, 2001 WI App 136, ¶ 19, 246 Wis. 2d 233, 631 N.W.2d 240.4
¶ 94. Shortly after Faucher was mandated, Professors Daniel D. Blinka and Thomas J. Hammer of Marquette University explained that Faucher "contains an enormously helpful discussion of past case law and the reasons why the supreme court concluded that a new approach was called for." Wisconsin Lawyer, September 1999; see also Comment, Analyzing Juror Bias Exhibited During Voir Dire In Wisconsin: How to Lessen the Confusion, 84 Marq. L. Rev. 517 (2000).
¶ 95. Two years later, this court emphasized that prior to Faucher, courts "struggled with confusing concepts and awkward terminology." State v. Lindell, 2001 WI 108, ¶ 110, 245 Wis. 2d 689, 629 N.W.2d 223 (citing Delgado, 223 Wis. 2d 270, as an example). We explained that the import oí Faucher and its companion cases was to provide "the proper analytical framework" to resolve jury bias cases: "To assist the bench and bar in analyzing juror bias, this court initiated a major effort two years ago to clarify the law. ... It is our avowed hope *418that these new cases will provide a proper analytical framework for making and resolving challenges for cause." Id., ¶ 110 (emphasis added).
¶ 96. There has been widespread acknowledgement that the standards set forth in Faucher supplanted prior standards of jury bias jurisprudence. Recognizing Faucher's significance, the court of appeals has called reliance on pre-Faucher juror bias jurisprudence "disturbing and misplaced." It instructed attorneys to abandon their reliance on pre-Faucher jurisprudence for the applicable standards in juror bias cases:
[W]e observe that the appellant's brief in this case demonstrates the continuing practice of the appellate bar to cite to and rely extensively on [pre-Faucher decisions] with respect to the question of juror bias and the nature of our review. Such reliance is disturbing and misplaced because Wisconsin law regarding juror bias is more accurately reflected in the subsequent decisions in [.Faucher and its progeny]. While it is true that [pre-Faucher cases] were not expressly overruled by any subsequent decision, what was said in those cases was clarified and reshaped in the Faucher and Oswald cases. We look to the Faucher and Oswald decisions for the applicable standards and ask that the appellate bar do so as well.
State v. Wilkinson, No. 2002AP1206, unpublished per curiam, ¶ 2 (Wis. Ct. App., Jan. 29, 2003) (emphasis added).5
*419¶ 97. Rather than heeding this warning, the majority resurrects old standards. As a result of applying the wrong test, the majority misses an important component of appellate review. Totally absent from its analysis is any reference to the deference reviewing courts owe to the circuit courts when making a determination that a juror was objectively biased. Instead, it professes a lack of insight garnered by the application of the obsolete three-part test and then employs the technique of setting up a straw man only to knock it down. Ultimately it determines that "failure to answer a question on voir dire is not sufficient to conclude Tanya G. was objectively biased against Funk." Majority op., ¶ 62.
¶ 98. Of course it is not sufficient. No one ever advances that it was sufficient. Employing such an analytical technique underscores an infirmity in the majority's analysis because it fails to give any deference to the circuit court's decision.
¶ 99. In Faucher, this court recognized the circuit court's special competence in determining whether objective bias exists and concluded that deference must be given to the circuit court's determination. 227 Wis. 2d at 720. The reviewing court will reverse the circuit court's conclusion "only if as a matter of law a reasonable judge could not have reached such a conclusion." Id. at 721; State v. Smith, 2006 WI 74, ¶ 22, 291 Wis. 2d 569, 716 N.W.2d 482.
¶ 100. The majority's analysis is further flawed when it appears to confuse the difference between objective and subjective bias. In applying the W^ss test, the majority focuses on the fact that Tanya G. was never provided the opportunity to explain why she failed to respond to the question about testifying in a criminal case. Majority op., ¶ 58. Without an explana*420tion for her silence, the majority stated, it "gives us no insight into whether. . . [Tanya G.] was emotionally involved in Funk's case." Id.
¶ 101. This is where the majority missteps. By focusing on whether Tanya G. was emotionally affected, it skews the focus of objective bias analysis. The focus is not on whether the individual juror was emotionally affected by the facts of the case. Rather the focus is, in considering all of the circumstances, whether a reasonable person in the juror's position could be impartial. Faucher, 227 Wis. 2d at 718.
¶ 102. In skewing the focus, the majority confuses objective and subjective bias. It uses subjective indicia to answer an objective inquiry. The majority asks whether Tanya G. really was biased, which is a subjective inquiry. Instead, it should be asking whether a reasonable juror in Tanya G.'s position could be impartial.
¶ 103. The majority's analysis leaves confusion in its wake. Prior to today's decision, Faucher was the leading case in juror bias jurisprudence. By not adhering to Faucher and its test for determining objective bias, the majority opinion will leave the bench and bar wondering what is the test for determining objective bias and what deference is due to the circuit court's determination. Should judges still rely on the standards set forth in Faucher or should they instead resurrect old tests prior to Faucher ?
II
¶ 104. Applying the correct standard and giving the circuit court's determination proper deference, I conclude that the circuit court's determination that Tanya G. was objectively biased must stand.
*421¶ 105. In ordering that Funk was entitled to a new trial based in part upon its findings that Tanya G. was objectively biased, the circuit court did not conclude that every sexual assault victim was prevented from being a juror in a sexual assault case.6 To the contrary, the judge began his analysis of objective bias by specifically recognizing that being a victim of sexual abuse does not preclude a person from sitting on a jury. He relied in part on the factual similarities between the alleged abuse in this case and the abuse that Tanya G. experienced in her past.
¶ 106. The judge reviewed the testimony elicited from the three children at Funk's trial and compared it to the abuse that Tanya G. experienced as a child.7 He *422noted the similarities in age; Tanya G. was ten years old when she was sexually abused and C.M.F. was ten years old at the time of the alleged abuse. Further, he noted that both the abuse that occurred in Tanya G.'s past and the alleged abuse in this case involved sisters; Tanya G.'s younger sisters were also victims of the sexual abuse perpetrated by the school bus driver and Funk's two daughters, who lived with C.M.F., were witnesses to the alleged abuse inflicted upon her.
¶ 107. In addition to the similarities between Tanya G.'s experience with sexual assault and the alleged abuse in this case, the court had other indicia of Tanya G.'s objective bias — Tanya G.'s nonresponsiveness to multiple questions asked during voir dire which should have alerted her that an affirmative response was necessary.
¶ 108. The judge made an opening statement during voir dire to the potential jurors indicating that they would be asked whether any of them or someone they knew had been a victim of sexual assault. He told them that they must be honest and would need to answer the question.
¶ 109. Subsequent questions asked by both parties elicited responses by multiple potential jurors. The State asked: "Have you, or any of your family members, *423or close friends ever been accused of a crime by law enforcement?" Juror E. responded that he had a friend who had been accused of a crime similar to the one before the court.
¶ 110. The State further informed the jury that the case involves allegations of sexual assault of a child. It asked the jurors whether, based on those allegations, anyone would have a difficult time being fair and impartial. In response to that question, two jurors asked to go into chambers and both were eventually dismissed. The replacement jurors were asked the same questions, and both requested to go into chambers. One of the replacement jurors was excused. The next replacement juror, upon being asked the questions, openly disclosed that his uncle went to prison for sexual assault, and he too was excused.
¶ 111. Defense counsel asked jurors whether anyone had been a victim of a crime other than a sexual assault. Three potential jurors responded that they had. Defense counsel also inquired whether anyone had testified in court. Three potential jurors responded that they had. Then, defense counsel asked if any member of the jury had ever had contact in any form with the Juneau County District Attorney's Office. Again, several jurors responded that they had.
¶ 112. Despite all of the activity ensuing from the affirmative responses of other jurors, Tanya G. never chose to individually respond to any of the questions asked on voir dire. Rather, she remained nonresponsive.
¶ 113. The majority asserts that because it does not know why Tanya G. was nonresponsive, it cannot assess whether she was emotionally involved in the facts of this case. Majority op., ¶ 58. To the contrary, the record reveals that Tanya G. explained her silence *424during other jurors' responsiveness. In fact, Tanya G. offered inconsistent explanations for her silence.
¶ 114. At the postconviction evidentiary hearing, Tanya G. testified that she did not talk about the assaults by the bus driver because, "I didn't want to be fined $5,000 [under the settlement agreement], so I wasn't going to say anything." She acknowledged, however, that "I understand that I should have said something." Regarding the assault by Julian C., Tanya G. stated: "[I]t's my past. I don't go day to day saying that this guy raped me, he did this. It's not the way I live my life. I put it in the back of my head, and I don't reveal it ever again." However, minutes later she indicated that, despite being assaulted repeatedly for three years, her experiences with sexual assault never crossed her mind during voir dire or the two-day trial.
¶ 115. These inconsistent explanations at the postconviction evidentiary hearing given by Tanya G. also support the circuit court's finding that it was more probable than not that Tanya G. was objectively biased. It is the function of a circuit court — not an appellate court — to determine the weight to be given to inconsistent statements of a witness. When deciding whether a juror is biased, a circuit court judge essentially must make a credibility determination.
¶ 116. In this case, Tanya G. initially stated that she knowingly chose not to disclose the assaults. Later she contradicted herself and stated that her experiences with sexual assault never crossed her mind at voir dire or at trial. A reasonable judge would take her inconsistent statements into consideration when determining that Tanya G. was objectively biased. Yet, instead of deferring to the circuit court's function of weighing conflicting statements, the majority's analysis ignores them.
*425¶ 117. The circuit court articulated the difficulty and frustration in coming to this decision. It noted that a new trial would be a waste of time and would take a toll on the emotional psyches of the children testifying. It stated: "It makes me angry, but I believe there's nothing I can do as a presiding magistrate to this particular case. I must follow the law.... Is it more probable than not there was juror bias[?]"
¶ 118. Unlike the majority, the circuit court followed the law and had a firm grasp of controlling precedent. The circuit court correctly stated:
When the Court addresses objective bias, the question is when we look at [Tanya G.], would a reasonable person in her position, could they be impartial, objectively?
The Court must, as indicated in [Faucher\, when assessing objective bias, consider the facts and circumstances surrounding the questions asked and the answers given on voir dire, and underlying facts of the case before the Court.
¶ 119. In reaching its decision, the circuit court considered the inconsistent statements, Tanya G.'s non-responsiveness in the midst of other jurors responding to questions implicating sexual assaults, and the similarities between the facts of her assaults and the facts of this case. Ultimately, the circuit court concluded that a reasonable person in Tanya G.'s position could not be impartial. I determine that the circuit court's conclusion is one that a reasonable judge could reach.
¶ 120. Accordingly, I respectfully dissent.
¶ 121. I am authorized to state that Chief Justice SHIRLEY S. ABRAHAMSON joins this dissent and Justice DAVID T. PROSSER joins Part II of this dissent.

 The three factors set forth in Wyss are as follows:
(1) did the question asked sufficiently inquire into the subject matter to be disclosed by the juror;
(2) were the responses of other jurors to the same question sufficient to put a reasonable person on notice that an answer was required;
(3) did the juror become aware of his or her false or misleading answers at anytime during the trial and fail to notify the trial court?
State v. Wyss, 124 Wis. 2d 681, 731, 370 N.W.2d 745 (1985); see also State v. Delgado, 223 Wis. 2d 270, 588 N.W.2d 1 (1999).


 Prior to Delgado, the courts recognized only "actual" and "implied" juror bias. Delgado created a third category, "inferred" bias, by relying on the language in Wyss that "bias may be inferred from surrounding facts and circumstances." State v. Faucher, 227 Wis. 2d 700, 714, 596 N.W.2d 770 (1999). Faucher explained that further confusion stemmed from the word "inferred" being used as both a verb to describe the process by which "actual" and "implied" bias is discovered, and also as an adjective. Id. Accordingly, Faucher revamped the jury hias analysis.


 The Faucher court indicated that the language immediately prior to the adoption of the three-factor test, that "[b]ias may be inferred from surrounding facts and circumstances," was actually describing the process by which "actual" or "implied" bias is discovered. 227 Wis. 2d at 714. The three-factor test was not meant to be used to determine the existence of "inferred" bias, the predecessor of objective bias.


 See also State v. Smith, 2006 WI 74, ¶ 19 n.4, 291 Wis. 2d 569, 716 N.W.2d 482 ("[A]s we emphasized in Faucher, 'the case law does not always use the former terms in a consistent manner, and there is not an absolute, direct correlation between the former terms and the terms we adopt today.'"); State v. Jimmie R.R., 2000 WI App 5, ¶ 15 n.4, 232 Wis. 2d 138, 606 N.W.2d 196 ("[In Faucher, t]he supreme court cautioned that the new terms do not neatly correspond to the old ones.").


 I recognize that an unpublished opinion has no precedential value and does not bind this court. Wis. Stat. § 809.23(3). For the same reason I cite the article by Blinka and Hammer, I cite the discussion in Wilkinson — not for any precedential authority but rather to illustrate how the Faucher case has been perceived by the bench and bar.


 Funk's attorney was not seeking a per se rule that all sexual assault victims should be struck for cause. When asked at oral argument if the court should always strike victims of sexual assault on the basis that they must be subjectively and objectively biased, Funk's attorney said "absolutely not." She stated that the last child sexual assault case that she tried, she kept a victim on the jury because she thought they are not always biased.


 In his oral decision, the circuit court judge stated:
I believe the correct approach... is to review the underlying testimony of three of the children because that is critical, I believe, and then when we put that abuse of the three children .. . with the abuse that was inflicted upon [Tanya G.], I come to the conclusion that the objective juror could not be unbiased, and let me just.. . state how I've come to that conclusion.
As I indicated previously, we have [Tanya G.] who has been sexually assaulted when she was a young girl, kindergarten through second grade.
We also have [Tanya G.] whose two sibling sisters, younger than she, were sexually assaulted during the same time period.
We also have [Tanya G.] who was in Monroe County in 2005 sexually assaulted.
*422.. ,[W]hen you look at those particular incidences, and then, when I review the trial record before the Court, and I need, not in great detail, but in some detail, just to turn everyone's attention to the trial....
[C.M.F.] was called to testify. ... She was ten years of age at the time the incident happened.
Ages are important because when we look at the previous abuse, it appears that [Tanya G.] was young when these occurred, as well as a factor that I think is important when we look at a reasonable prudent person [in Tanya G.'s] position.